


113 HR 3405 IH: United We Stand to Hire Veterans Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
113th CONGRESS1st Session
H. R. 3405
IN THE HOUSE OF REPRESENTATIVES

October 30, 2013
Mr. Denham (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To better connect current and former members of the Armed Forces with employment opportunities by consolidating duplicative Federal Government Internet websites into a single portal, to conserve resources by merging redundant and competing programs, and for other purposes.


1.Short titleThis Act may be cited as the United We Stand to Hire Veterans Act.
2.Consolidated and coordinated Federal Government Internet portal to connect current and former members of the Armed Forces with employers seeking employees with skills and experience developed through military service
(a)FindingsCongress makes the following findings:
(1)Although significant progress has been made, unemployment among veterans remains stubbornly high.
(2)The unemployment rate among younger veterans, ages 18 to 24, remains well above the national average.
(3)This problem impacts the Department of Defense budget. Over the past 10 years, the Federal Government has expended more than $9,600,000,000 on unemployment compensation benefits for former members of the Armed Forces.
(4)The Department makes significant investments in members of the Armed Forces including specialized technical training in skills that are easily transferrable to civilian career fields.
(5)Beyond specific technical training, veterans gain unique leadership, organizational, and other skills that make them valued employees in the private sector.
(6)Government agencies, private sector entities, and nonprofit organizations are responding to the issue of unemployment among veterans.
(7)There are now so many programs to assist veterans in finding employment, many within the Government, that veterans may not know where to turn to find assistance in finding employment. While these programs are well intentioned, many are duplicative in nature, and compete for scarce resources.
(8)The Department of Labor, the Department of Veterans Affairs, the Department of Defense, and the Office of Personnel Management are currently working to consolidate the veterans employment initiatives of the Government into a single, consolidated Internet portal with the goal of connecting veterans who are seeking employment with employers who want to employ them.
(9)The consolidated portal would prevent Federal Government agencies from competing with each other to accomplish the same goal, and will save the Federal Government money while providing a comprehensive, coordinated tool for employers and veterans seeking employment.
(10)The Federal Government can accomplish this by leveraging the best practices of current programs.
(11)While progress has been made, there is no statutory requirement to streamline these Government programs and coordinate the resources that are all intended to achieve the same goal.
(b)Consolidated Internet portal requiredCommencing not later than one year after the date of the enactment of this Act, the Secretary of Labor shall, in conjunction with the Secretary of Defense and the Secretary of Veterans Affairs, consolidate Internet portals of the Federal Government on employment for current and former members of the Armed Forces into a comprehensive consolidated Internet portal for the purposes of connecting current and former members of the Armed Forces who are seeking employment with employers who want to employ them.
(c)Elements
(1)In generalThe consolidated Internet portal under subsection (b) should include the following:
(A)A means through which current and former members of the Armed Forces may connect for employment purposes with employers seeking the experience and skills developed during service in the Armed Forces, including a means of presenting a profile of each member or former member to employers that includes, at a minimum—
(i)the skills obtained by such member or former member during service in the Armed Forces and additional skills such member or former member is interested in pursuing; and
(ii)the current or intended residence of such member or former member (including an option for members or former members who are willing to reside in various locations).
(B)A means of permitting qualified prospective employers to post employment openings and seek contact with members or former members based on their profile for the purposes of requesting the initiation of arrangements or negotiations concerning potential employment.
(C)A means of presenting other employment resources, including resume preparation, to members or former members seeking employment.
(2)Matters consideredIn developing the consolidated Internet portal, the Secretaries referred to in subsection (b) should consider, at a minimum, the following:
(A)Public and private sector resources on matters relating to the portal.
(B)Opportunities to incorporate local employment networks into the portal.
(C)Methodologies to determine the most effective employment resources and programs to be incorporated into the portal.
(D)Means for streamlining processes through the portal for employers to find and employ former members of the Armed Forces.
(d)Member participationParticipation by a member or former member of the Armed Force in the consolidated Internet portal under subsection (b) shall be voluntary. A member or former member participating in the portal may cease participation in the portal at any time.
(e)Pilot project authority
(1)In generalIn order to expedite implementation of the consolidated Internet portal under subsection (b), the Secretaries may carry out one or more pilot projects to evaluate the feasibility and advisability of various options for the portal. Any such pilot project may only be a continuation or modification of an existing program.
(2)SunsetThe authority to carry out pilot projects under this subsection shall expire on the date that is five years after the date of the enactment of this Act.
(f)Reports
(1)Preliminary reportNot later than six months after the date of the enactment of this Act, the Secretaries shall submit to the appropriate committees of Congress a report on the consolidated Internet portal under subsection (b). The report shall include the following:
(A)A list of the Internet portals of the Federal Government that are redundant to, or duplicative of, the consolidated Internet portal.
(B)An estimate of the cost savings to be achieved by the Federal Government through the consolidated Internet portal, including through the elimination or consolidation into the consolidated Internet portal of the Internet portals listed under subparagraph (A).
(2)Report following implementation of portalNot later than one year after the date of the implementation of the portal under subsection (b), the Secretaries shall submit to the appropriate committees of Congress a report on the portal.
(3)ElementsEach report under this subsection shall include a description of the portal and such other information on the portal as the Secretaries consider appropriate.
(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—
(A)the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, the Committee on Veterans' Affairs, and the Committee on Appropriations of the Senate; and
(B)the Committee on Armed Services, the Committee on Education and the Workforce, the Committee on Veterans' Affairs, and the Committee on Appropriations of the House of Representatives.

